        Case 3:20-cv-00140-RAH-CSC Document 36 Filed 11/16/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

LUCAS WOODARD,                              )
                                            )
           Plaintiff,                       )
                                            )
   v.                                       )   CIVIL ACTION NO. 3:20-CV-140-RAH
                                            )
CORPORAL SHAY, et al.,                      )
                                            )
           Defendants.                      )

                                        ORDER

         On October 23, 2020, the Magistrate Judge entered a Recommendation (Doc.

 #34) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

correct as ordered by this court.

        A separate Final Judgment will be entered.

        DONE, this 16th day of November, 2020.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
